Exhibit 10.1

 

BIO-TECHNE CORPORATION

 

INDEMNIFICATION AGREEMENT

 

THIS AGREEMENT (“Agreement”), which provides for indemnification, expense
advancement and other rights under the terms and conditions set forth, is made
and entered into this _____ day of __________________, 20__ between Bio-Techne
Corporation, a Minnesota corporation (the “Company”), and
________________________ (“Indemnitee”).

 

RECITALS

 

WHEREAS, Indemnitee is serving as a[n] [officer][director] of the Company, and
as such is performing a valuable service for the Company; and

 

WHEREAS, competent and experienced persons are becoming increasingly likely to
require, as a condition to service, adequate protection through liability
insurance and adequate company indemnification against risks of claims and
actions against them arising out of their service to the corporation; and

 

WHEREAS, the Board of Directors has determined that the ability to attract and
retain qualified persons to serve as directors and/or officers is in the best
interests of the Company and its shareholders, and that the Company should act
to assure such persons that there will be adequate certainty of protection
through insurance and indemnification against risks of claims and actions
against them arising out of their service to and activities on behalf of the
Company; and

 

WHEREAS, Section 302A.521 of the Minnesota Statutes permits the Company to
indemnify and advance expenses to its officers and directors and to indemnify
and advance expenses to persons who serve at the request of the Company as
directors, officers, employees, or agents of other corporations or enterprises;
and

 

WHEREAS, the Company has adopted provisions in its Bylaws relating to
indemnification and advancement of expenses to its officers and directors; and

 

WHEREAS, the Company and Indemnitee desire to enter into an indemnification
agreement which specifies the rights and obligations of the Company and such
person with respect to indemnification, advancement of expenses and related
matters, and to have such agreement supersede the indemnification and expense
advancement provisions of the Company’s Bylaws.

 

AGREEMENT

 

Now, therefore, in consideration of Indemnitee’s continued service to the
Company in Indemnitee’s Official Capacity, the parties hereto agree as follows:

 

1.       Definitions. For purposes of this Agreement:

 

(a)     “Board of Directors” means the Company’s board of directors.

 

1

--------------------------------------------------------------------------------

 

 

(b)     “Change of Control” means a change in control of the Company occurring
after the Effective Date of a nature that would be required to be reported in
response to Item 5.01 of Current Report on Form 8-K (or in response to any
similar item on any similar schedule or form) promulgated under the Securities
Exchange Act of 1934, as amended (the “Act”), whether or not the Company is then
subject to such reporting requirement; provided, however, that, without
limitation, such a Change of Control shall be deemed to have occurred if after
the Effective Date (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Act) becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Act), directly or indirectly, of securities of the Company representing
thirty percent (30%) or more of the combined voting power of the Company’s then
outstanding securities without the prior approval of at least two-thirds of the
members of the Board of Directors in office immediately prior to such person
attaining such percentage; (ii) the Company is a party to a merger,
consolidation, sale of assets or other reorganization, or a proxy contest, as a
consequence of which members of the Board of Directors in office immediately
prior to such transaction or event constitute less than a majority of the Board
of Directors thereafter; or (iii) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors (including for this purpose any new director whose election or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such period) cease for any reason to constitute at least a
majority of the Board of Directors.

 

(c)     “Official Capacity” means Indemnitee’s corporate status as an officer
and/or director and any other fiduciary capacity in which he serves the Company,
its subsidiaries and affiliates, and any other entity which he serves in such
capacity at the request of the Company’s CEO, its Board of Directors or any
committee of its Board of Directors. “Official Capacity” also refers to all
actions which Indemnitee takes or does not take while serving in such capacity.

 

(d)     “Disinterested Director” means a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification or
advancement of expenses is sought by Indemnitee.

 

(e)     “Effective Date” means the date first above written.

 

(f)     “Expenses” shall include all direct and indirect costs actually and
reasonably incurred by or on behalf of Indemnitee in connection with a
Proceeding including, but not limited to, judgments, fines, liabilities or
amounts paid in settlement, excise taxes assessed with respect to an employee
benefit plan, reasonable attorneys’ fees, retainers, court costs, transcript
costs, fees of experts, witness fees, advisory fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with investigating, prosecuting, defending,
preparing to investigate, prosecute or defend a Proceeding, or being or
preparing to be a witness in a Proceeding. The parties agree that for the
purposes of any advancement of Expenses for which Indemnitee has made written
demand to the Company in accordance with this Agreement, all Expenses included
in such demand that are certified by affidavit of Indemnitee’s counsel as being
reasonable shall be presumed conclusively to be reasonable.

 

2

--------------------------------------------------------------------------------

 

 

(g)     “Indemnifiable Event” means any event or occurrence, whether occurring
before, on or after the date of this Agreement, related to the fact that
Indemnitee is or was a director, officer, employee or agent of the Company or
any subsidiary of the Company, or is or was serving at the request of the
Company as a director, officer, employee, member, manager, trustee or agent of
any other corporation, limited liability company, partnership, joint venture,
trust or other entity or enterprise (collectively with the Company,
“Enterprise”) or by reason of an action or inaction by Indemnitee in any such
capacity (whether or not serving in such capacity at the time any Loss is
incurred for which indemnification can be provided under this Agreement).

 

(h)     “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the past two years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party, or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

 

(i)     “Losses” means any and all Expenses, damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other), ERISA excise
taxes, amounts paid or payable in settlement, including any interest,
assessments, any federal, state, local or foreign taxes imposed as a result of
the actual or deemed receipt of any payments under this Agreement and all other
charges paid or payable in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to defend, be
a witness or participate in, any Proceeding.

 

(j)     “Proceeding” includes any actual or threatened inquiry, investigation,
action, suit, arbitration, or any other such actual or threatened action or
occurrence, whether civil, criminal, administrative or investigative, including
a proceeding by or in the right of the corporation, whether or not initiated
prior to the Effective Date, except a proceeding initiated by an Indemnitee
pursuant to Section 7 of this Agreement to enforce his or her rights under this
Agreement.

 

2.     Service by Indemnitee. Indemnitee will [serve] [continue to serve] in
Indemnitee’s Official Capacity faithfully and to the best of Indemnitee’s
ability so long as Indemnitee has or holds such Official Capacity. Indemnitee
may at any time and for any reason resign from Indemnitee’s Official Capacity
(subject to any other contractual obligation or any obligation imposed by
operation of law). Indemnitee acknowledges and agrees that Indemnitee’s service
to the Company is at will and Indemnitee may be discharged at any time for any
reason, with or without cause, except as may be otherwise provided in any
written employment agreement between Indemnitee and the Company (or any of its
subsidiaries or Enterprise), other applicable formal severance policies duly
adopted by the Board of Directors or, with respect to service as a director or
officer of the Company, by the Company’s governing documents or applicable law.

 

3

--------------------------------------------------------------------------------

 

 

3.     Indemnification and Advancement of Expenses.

 

(a)     General. Except as otherwise provided in this Agreement, the Company
shall indemnify and advance Expenses to Indemnitee to the fullest extent
permitted by Minnesota law, including Section 302A.521 of the Minnesota
Statutes, as such law may from time to time be amended, against any and all
Losses if Indemnitee was or is or becomes a party to or participant in, or is
threatened to be made a party to or participant in, any Proceeding by reason of
or arising in part out of an Indemnifiable Event, including, without limitation,
Proceedings brought by or in the right of the Company, Proceedings brought by
third parties, and Proceedings in which the Indemnitee is solely a witness. The
Company shall indemnify Indemnitee against all Expenses, and shall advance
Expenses to Indemnitee, in each case if Indemnitee is determined to have met the
standard of conduct set forth in Section 6(a).

 

(b)     Exceptions. Indemnitee shall receive no indemnification for Losses or
Expenses nor advancement of Expenses:

 

(i)     to the extent such indemnification against or advancement of Expenses is
expressly prohibited by Minnesota law or the public policies of Minnesota, the
United States of America or agencies of any governmental authority in any
jurisdiction governing the matter in question;

 

(ii)     to the extent payment is actually made to Indemnitee for the amount to
which Indemnitee would otherwise have been entitled under this Agreement
pursuant to an insurance policy, or another indemnity agreement or arrangement
from the Company or any other person, entity, policy or plan;

 

(iii)     in connection with any Proceeding, or part thereof (including claims
and counterclaims) initiated by Indemnitee, except a judicial proceeding or
arbitration pursuant to Section 7(a) to enforce rights under this Agreement,
unless the Proceeding (or part thereof) was authorized by the Board of Directors
of the Company; and

 

(iv)     with respect to any Proceeding brought by or on behalf of the Company
against Indemnitee that is authorized by the Board of Directors of the Company
and, following a Change of Control, authorized by a majority of the Company’s
directors who were directors immediately before the Change of Control, except as
provided in Section 4 below.

 

4.     Indemnification for Expenses of Successful Party. Notwithstanding the
limitations of any other provisions of this Agreement, to the extent that
Indemnitee is successful on the merits or otherwise in defense of any Proceeding
relating to an Indemnifiable Event, or if it is ultimately determined that
Indemnitee is otherwise entitled to be indemnified against Expenses, Indemnitee
shall be indemnified against all Expenses actually and reasonably incurred in
connection therewith. If Indemnitee is partially successful on the merits or
otherwise in defense of any Proceeding, such indemnification shall be
apportioned appropriately to reflect the degree of success.

 

5.     Indemnification for Expenses Incurred in Serving as a Witness.
Notwithstanding any other provisions of this Agreement, if in any Proceeding
with respect to which Indemnitee is not made or threatened to be made a party
Indemnitee serves as a witness by reason of Indemnitee’s Official Capacity,
Indemnitee shall be entitled to indemnification against and advancement of all
Expenses that directly relate to such service as a witness.

 

4

--------------------------------------------------------------------------------

 

 

6.     Determination of Entitlement to Indemnification.

 

(a)     Standard of Conduct. Indemnitee shall be entitled to indemnification
against and/or advancement of Expenses (subject to the provision of a written
affirmation in compliance with Section 10 in the case of a request to advance
Expenses), pursuant to the terms this Agreement, only upon a determination
(based on the facts then known in the case of a request for advancement of
Expenses), that Indemnitee (i) acted in good faith; (ii) received no improper
personal benefit; (iii) in the case of a criminal proceeding, had no reasonable
cause to believe that Indemnitee’s conduct was unlawful; and (iv) reasonably
believed that the conduct was in the best interests of, or not opposed to the
best interests of, the Company. The termination of any Proceeding by judgment,
order, settlement, conviction, or upon a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption that Indemnitee did not
meet the criteria set forth in this Section.

 

In the event of a guilty plea by Indemnitee, Indemnitee shall remain entitled to
indemnification; provided, however, that following such plea Indemnitee in good
faith requests indemnification. Indemnitee’s eligibility for indemnification
shall be determined as set forth in Section 6(b)(i)-(vi) below. If, in reviewing
Indemnitee’s plea and the facts and circumstances relating to such plea, the
decision-maker identified in Sections 6(b)(i)-(iv) below determines that
Indemnitee has met the standard of conduct set forth in this Section 6(a) and
thus is entitled to indemnification for any items set forth in Section 3(a)
above, then the Company shall indemnify Indemnitee in accordance with the
decision-maker’s determination.

 

(b)     Manner of Determining Eligibility. Upon Indemnitee’s written request for
indemnification or advancement of Expenses, the entitlement of Indemnitee to
such requested indemnification or advancement of Expenses shall be determined
by:

 

(i)     the Board of Directors of the Company by a majority vote of
Disinterested Directors (defined above), as long as such majority constitutes a
quorum; or

 

(ii)     a majority of a committee of Disinterested Directors consisting solely
of two or more directors designated to act in the matter by a majority of the
full Board of Directors; or

 

(iii)     Independent Counsel (defined above) selected either by a majority of
the Board of Directors or a committee thereof by vote pursuant to clause (i) and
(ii) in this Section or, if the requisite quorum of the full Board of Directors
cannot be obtained and such committee cannot be established, by a majority of
the full Board of Directors including directors who are parties; or

 

(iv)     affirmative vote of the shareholders required by Minn. Stat. §
302A.437, but the shares held by parties to the Proceeding must not be counted
in determining the presence of a quorum and are not considered to be present and
entitled to vote on the determination; or

 

(v) a court in Minnesota if an adverse determination is made under clauses
(b)(i)-(iv) of this Section, or if no determination is made under clauses
(b)(i)-(iv) of this Section within 60 days after the later of the termination of
the subject Proceeding or a written request for indemnification against and/or
advancement of Expenses to the Company; or

 

5

--------------------------------------------------------------------------------

 

 

(vi) in the event that a Change of Control has occurred, by Independent Counsel
(selected by Indemnitee) in a written opinion to the Board of Directors, a copy
of which shall be delivered to the Indemnitee.

 

(c)     Determination of Eligibility Following Change in Control. The Company
agrees that if there is a Change in Control of the Company (other than a Change
in Control which has been approved by a majority of the Company’s Board of
Directors who were directors immediately prior to such Change in Control) then
with respect to all matters thereafter arising concerning the rights of the
Indemnitee to indemnification against or the advancement of Expenses under this
Agreement or any other agreements, Company Bylaw, provision in the Articles of
Incorporation or any other document now or hereafter in effect relating to such
indemnification or advancement of Expenses, the Company shall seek legal advice
only from Independent Counsel. The Company agrees to pay the reasonable fees of
the Independent Counsel referred to above and to indemnify fully such counsel
against any and all expenses (including attorneys’ fees), claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto.

 

(d)     Payment of Costs of Determining Eligibility. The Company shall pay all
costs associated with its determination of Indemnitee’s eligibility for
indemnification against or advancement of Expenses.

 

(e)     Presumptions and Effect of Certain Proceedings. The Secretary of the
Company shall advise the Board of Directors in writing promptly upon receipt of
Indemnitee’s request for indemnification and/or advancement of Expenses, and the
Company shall thereafter promptly make the determination or initiate the
appropriate process for making such determination, in either case pursuant to
Section 6(b).

 

7.      Remedies of Indemnitee.

 

(a)     In the event that a determination is made that Indemnitee is not
entitled to indemnification against or advancement of Expenses hereunder or if
payment or a payment arrangement has not been timely made within fifteen (15)
business days following a determination of entitlement to indemnification
against and/or advancement of Expenses, Indemnitee shall be entitled to a final
adjudication in a court of competent jurisdiction of entitlement to such
indemnification and/or advancement. Alternatively, Indemnitee may seek an award
in an arbitration to be conducted by a single arbitrator pursuant to the rules
of the American Arbitration Association, such award to be made within sixty (60)
calendar days following the filing of the demand for arbitration. The Company
shall not oppose Indemnitee’s right to seek any such adjudication or award in
arbitration. The determination in any such judicial proceeding or arbitration
shall be made de novo and Indemnitee shall not be prejudiced by reason of a
determination (if so made) pursuant to Section 6 that Indemnitee is not entitled
to indemnification or advancement.

 

6

--------------------------------------------------------------------------------

 

 

(b)     If a determination is made or deemed to have been made under the terms
of Section 6, or any other Section hereunder, that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination and is
precluded from asserting that such determination has not been made or that the
procedure by which such determination was made is not valid, binding and
enforceable.

 

(c)     If the court or arbitrator shall determine that Indemnitee is entitled
to any indemnification or payment of Expenses hereunder, the Company shall pay
all Expenses actually and reasonably incurred by Indemnitee in connection with
such adjudication or arbitration (including, but not limited to, any appellate
Proceedings).

 

8.     Continuation of Obligation of Company. All agreements and obligations of
the Company contained in this Agreement shall continue during the period of
Indemnitee’s Official Capacity and shall continue thereafter with respect to any
Proceedings based on or arising out of Indemnitee’s Official Capacity. This
Agreement shall be binding upon all successors and assigns of the Company
(including any transferee of all or substantially all of its assets and any
successor by merger or operation of law) and shall inure to the benefit of
Indemnitee’s heirs, personal representatives and estate.

 

9.     Notification and Defense of Claim. Promptly after receipt by Indemnitee
of notice of any Proceeding relating to an Indemnifiable Event, Indemnitee must
notify the Company in writing of the commencement thereof; but, except as set
forth in Section 9(d) below, the omission so to notify the Company will not
relieve the Company from any liability that it may have to Indemnitee.
Notwithstanding any other provision of this Agreement, with respect to any such
Proceeding of which Indemnitee notifies the Company:

 

(a)     Except as otherwise provided in this Section 9(b), to the extent that it
may wish, the Company may, separately or jointly with any other indemnifying
party, assume the defense of the Proceeding. After notice from the Company to
Indemnitee of its election to assume the defense of the Proceeding, the Company
shall not be liable to Indemnitee under this Agreement for any Expenses
subsequently incurred by Indemnitee except as otherwise provided below.
Indemnitee shall have the right to employ Indemnitee’s own counsel in such
Proceeding, but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense thereof shall be at the expense of
Indemnitee unless (i) the employment of counsel by Indemnitee has been
authorized by the Company, (ii) Indemnitee shall have reasonably determined that
there is a conflict of interest between the Company and Indemnitee in the
conduct of the defense of the Proceeding, and such determination is supported by
an opinion of qualified legal counsel addressed to the Company, or (iii) the
Company shall not within sixty (60) calendar days of receipt of notice from
Indemnitee in fact have employed counsel to assume the defense of the
Proceeding.

 

(b)     The Company shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Company, or as to which Indemnitee
shall have made the determination provided for in subparagraph (a)(ii) above.

 

(c)     Regardless of whether the Company has assumed the defense of a
Proceeding, the Company shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
the Company’s written consent, and the Company shall not settle any Proceeding
in any manner that would impose any penalty or limitation on, or require any
payment from, Indemnitee without Indemnitee’s written consent.

 

7

--------------------------------------------------------------------------------

 

 

(d)     Until the Company receives notice of a Proceeding from Indemnitee, the
Company shall have no obligation to indemnify against or advance Expenses to
Indemnitee as to Expenses incurred prior to Indemnitee’s notification of
Company.

 

10.     Indemnitee’s Written Affirmation In Connection With A Request For
Advancement. As a condition precedent to the Company’s advancement of Expenses
to and/or indemnification of Indemnitee, Indemnitee shall provide the Company
with (a) a written affirmation by such person of his or her good faith belief
that the criteria for indemnification set forth in subdivision 2 of Section
302A.521 of Minnesota Statutes have been satisfied, and (b) an undertaking, in
substantially the form attached as Exhibit 1, by or on behalf of Indemnitee to
reimburse such amount if it is finally determined, after all appeals by a court
of competent jurisdiction that Indemnitee is not entitled to be indemnified
against such Expenses by the Company as provided by this Agreement or otherwise.
Indemnitee’s undertaking to reimburse any such amounts is not required to be
secured.

 

11.     Severability; Prior Indemnification Agreements.

 

(a) If any provision of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not by
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent of the parties that the Company
provide protection to Indemnitee to the fullest enforceable extent provided for
in this Agreement.

 

(b) This Agreement shall supersede and replace any prior indemnification
agreements entered into by and between the Company and Indemnitee and any such
prior agreements shall be terminated upon execution of this Agreement.

 

(c) This Agreement shall supersede the provisions of the Company’s Bylaws
regarding indemnification and advancement of expenses, and is intended as the
sole agreement governing the rights of Indemnitee to indemnification and
advancement of expenses to Indemnitee with respect to all matters which are the
subject of this Agreement.

 

12.     Non-attribution of Actions of Any Indemnitee to Any Other Indemnitee.
For purposes of determining whether Indemnitee is entitled to indemnification
against or advancement of Expenses by the Company under this Agreement or
otherwise, the actions or inactions of any other indemnitee or group of
indemnitees shall not be attributed to Indemnitee.

 

8

--------------------------------------------------------------------------------

 

 

13.     Liability Insurance. For the duration of Indemnitee’s service as a
[director/officer] of the Company, and thereafter for so long as Indemnitee
shall be subject to any pending Proceeding relating to an Indemnifiable Event,
the Company shall use commercially reasonable efforts (taking into account the
scope and amount of coverage available relative to the cost thereof) to continue
to maintain in effect policies of directors' and officers' liability insurance
providing coverage that is at least substantially comparable in scope and amount
to that provided by the Company’s current policies of directors’ and officers’
liability insurance. In all policies of directors’ and officers’ liability
insurance maintained by the Company, Indemnitee shall be named or identified as
an insured in such a manner as to provide Indemnitee the same rights and
benefits as are provided to the most favorably insured of the Company’s
directors, if Indemnitee is a director, or of the Company's officers, if
Indemnitee is an officer (and not a director) by such policy. Upon request, the
Company will provide to Indemnitee copies of all directors’ and officers’
liability insurance applications, binders, policies, declarations, endorsements
and other related materials.

 

14.     Headings; References; Pronouns. The headings of the sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as appropriate.

 

15.     Other Provisions.

 

(a)     This Agreement shall be interpreted and enforced in accordance with the
laws of Minnesota.

 

(b)     This Agreement may be executed in one or more counterparts, each of
which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same Agreement. Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
as evidence of the existence of this Agreement.

 

(c)     This Agreement shall not be deemed an employment contract between the
Company and Indemnitee, and the Company shall not be obligated to continue
Indemnitee in Indemnitee’s Official Capacity by reason of this Agreement.

 

(d)     Upon a payment to Indemnitee under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of Indemnitee to
recover against any person for such liability, and Indemnitee must execute all
documents and instruments required and must take such other actions as may be
necessary to secure such rights, including the execution of such documents as
may be necessary for the Company to bring suit to enforce such rights.

 

(e)     No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by both parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

(f)     The Company agrees to stipulate in any such court or before any such
arbitrator that the Company is bound by all the provisions of this Agreement and
is precluded from making any assertions to the contrary.

 

(g)     Indemnitee’s rights under this Agreement shall extend to Indemnitee’s
spouse, members of Indemnitee’s immediate family, and Indemnitee’s
representative(s), guardian(s), conservator(s), estate, executor(s),
administrator(s), and trustee(s), (all of whom are referred to as “Related
Parties”), as the case may be, to the extent a Related Party or a Related
Party’s property is subject to a Proceeding by reason of Indemnitee’s Official
Capacity.

 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

 

BIO-TECHNE CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name:

 

  Title:                       Indemnitee  

 

10

--------------------------------------------------------------------------------

 

 

EXHIBIT 1

 

UNDERTAKING TO REPAY INDEMNIFICATION EXPENSES

 

I ___________________________________, agree to reimburse Bio-Techne Corporation
(the “Company”) for all expenses paid to me by the Company for my defense in any
civil or criminal action, suit, or Proceeding, in the event, and to the extent
that it shall ultimately be determined that I am not entitled to be indemnified
by the Company for such expenses.  

 

 

Signature

 

 

 

 

 

 

 

Typed Name

 

 

          Office    

 

 

__________________) ss:

 

Before me ______________________, on this day personally appeared
___________________, known to me to be the person whose name is subscribed to
the foregoing instrument, and who, after being duly sworn, stated that the
contents of said instrument is to the best of his/her knowledge and belief true
and correct and who acknowledged that he/she executed the same for the purpose
and consideration therein expressed.

 

GIVEN under my hand and official seal at ________, this _______ day of
___________, 20__.

 

 

 

 

Notary Public

 

 

My commission expires:

 